Title: Abigail Adams to John Adams, 19 April 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy April 19 1794
          
          A memorable day in our Annals, which is all I shall say of politicks here. the season is very variable from hot to cold & cold to Hot, and much too dry; it has not raind since my poor furniture had such a share of it. the Trees just begin to Bud, and the ground to put on some little verdure. Faxon moved off two days ago and shaw removed in. we are getting things arranged as well as we can. I have purchased a yoke of oxen (and an other cow for Thayers place) I have agreed to take the Waggon and the Bull at the apprizment tho much too high. the yearling calves were apprized so out of Reason, at forty shillings pr Head, that the dr thought best to take only our half— there has been sad Havock made with the fencing stuff by Faxon I suppose. there will be no Hay to devide if there is enough to last till the 20 of May, which make me rather Backward in

purchaseing on two more cows, which will compleat the Number we want. Joy has the three Cows I have bought with him, and I removed salt Hay from here for them, and bought half a load of Fresh. our Ground is all prepaird for the seed & tomorrow we Sow— we have carted what manure we thought we could spair upon the ground, first having it chopt over according to your old custom. some of my Hands are daily employd in that Buisness—and in putting up the walls and fences. I would fain hope that no one thing may be left undone that ought to be done, and that your buisness may suffer as little as possible by your absence. you must make a large allowance in point of Buisness for Seven weeks constant tarring of Trees.
          our son sees all your Letters when he comes to visit me which is not so often as I could wish. I believe he has his share of Buisness. how profitable it is I know not
          your Mother has been with me this day. she rode out twice before, and she appears to recover as fast as a person 86 years old could expect to. she desired me to remember her kind Love to you, and to thank you for your good wife, to whom she bids me say under providence She is indebted for the prolongation of her Life “I have obeyd her directions, and expressd her words”
          be calm as possible amidst the perplexities of State, nor let your Health Suffer the Lord Reigneth, let the Earth rejoice—
          I am with every Sentiment of affection & Regard Your
          
            A Adams—
          
          
            Love to Thomas—
            Mrs Brisler and Family are well. tell Brisler to preserve me a quart or two of Strawberries if he stays till Strawberry time—
          
        